

115 S1278 IS: Washington, D.C. Admission Act
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1278IN THE SENATE OF THE UNITED STATESMay 25, 2017Mr. Carper (for himself, Ms. Baldwin, Mr. Booker, Mr. Brown, Mr. Cardin, Mr. Coons, Ms. Cortez Masto, Mr. Franken, Mrs. Gillibrand, Ms. Hassan, Mr. Kaine, Mr. Markey, Mrs. McCaskill, Mrs. Murray, Mr. Sanders, Mr. Schatz, Mr. Schumer, Mr. Van Hollen, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide for the admission of the State of Washington, D.C. into the Union. 
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Washington, D.C. Admission Act. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—State of Washington, D.C.Subtitle A—Procedures for AdmissionSec. 101. Admission into the Union.Sec. 102. Election of officials of State.Sec. 103. Issuance of presidential proclamation.Subtitle B—Description of Washington, D.C. TerritorySec. 111. Territories and boundaries of Washington, D.C.Sec. 112. Description of District of Columbia after admission of State.Sec. 113. Continuation of title to lands and property.Subtitle C—General Provisions Relating to Laws of Washington, D.C.Sec. 121. Limitation on authority of State to tax Federal property.Sec. 122. Effect of admission of State on current laws.Sec. 123. Continuation of judicial proceedings.Sec. 124. United States nationality.TITLE II—Responsibilities and Interests of Federal GovernmentSec. 201. Continuation of revised District of Columbia as seat of Federal Government.Sec. 202. Treatment of military lands.Sec. 203. Waiver of claims to Federal lands and property.Sec. 204. Permitting individuals residing in new seat of government to vote in Federal elections in
			 State of most recent domicile.Sec. 205. Repeal of law providing for participation of District of Columbia in election of
			 President and Vice-President.Sec. 206. Expedited procedures for consideration of constitutional amendment repealing 23rd
			 Amendment.TITLE III—General ProvisionsSec. 301. General definitions.Sec. 302. Certification of enactment by President.
			IState of Washington, D.C.
			AProcedures for Admission
				101.Admission into the Union
 (a)In generalSubject to the provisions of this Act, upon issuance of the proclamation required by section 103(b), the State of Washington, Douglass Commonwealth is declared to be a State of the United States of America, and is declared admitted into the Union on an equal footing with the other States in all respects whatever.
 (b)Constitution of StateThe State Constitution shall always be republican in form and shall not be repugnant to the Constitution of the United States and the principles of the Declaration of Independence.
					102.Election of officials of State
					(a)Issuance of proclamation
 (1)In generalNot more than 30 days after receiving certification of the enactment of this Act from the President pursuant to section 302, the Mayor of the District of Columbia shall issue a proclamation for the first elections, subject to the provisions of this section, for two Senators and one Representative in Congress.
 (2)Special rule for election of SenatorsIn the election of Senators from the State pursuant to paragraph (1), the 2 Senate offices shall be separately identified and designated, and no person may be a candidate for both offices. No such identification or designation of either of the offices shall refer to or be taken to refer to the terms of such offices, or in any way impair the privilege of the Senate to determine the class to which each of the Senators elected shall be assigned.
						(b)Rules for conducting election
 (1)In generalThe proclamation of the Mayor issued under subsection (a) shall provide for the holding of a primary election and a general election and at such elections the officers required to be elected as provided in subsection (a) shall be chosen by the qualified electors of the District of Columbia in the manner required by law.
 (2)Certification of returnsElection returns shall be made and certified in the manner required by law, except that the Mayor shall also certify the results of such elections to the President of the United States.
 (c)Assumption of dutiesUpon the admission of the State into the Union, the Senators and Representative elected at the election described in subsection (a) shall be entitled to be admitted to seats in Congress and to all the rights and privileges of Senators and Representatives of other States in the Congress of the United States.
 (d)Transfer of offices of Mayor and members and Chair of CouncilUpon the admission of the State into the Union, the Mayor, members of the Council, and the Chair of the Council at the time of admission shall be deemed the Governor, members of the Legislative Assembly, and the Speaker of the Legislative Assembly of the State, respectively, as provided by the State Constitution and the laws of the State.
 (e)Continuation of authority and duties and judicial and executive officersUpon the admission of the State into the Union, members of executive and judicial offices of the District of Columbia shall be deemed members of the respective executive and judicial offices of the State, as provided by the State Constitution and the laws of the State.
 (f)Special rule for House of Representatives membershipThe State upon its admission into the Union shall be entitled to one Representative until the taking effect of the next reapportionment, and such Representative shall be in addition to the membership of the House of Representatives as prescribed by law on the day before the date of enactment of this Act, except that such temporary increase in the membership shall not operate to either increase or decrease the permanent membership of the House of Representatives or affect the basis of apportionment for the Congress.
					103.Issuance of presidential proclamation
 (a)In generalThe President, upon certification of the returns of the election of the officers required to be elected as provided in section 102(a), shall, not later than 90 days after receiving such certification, issue a proclamation announcing the results of such elections as so ascertained.
 (b)Admission of State upon issuance of proclamationUpon the issuance of the proclamation by the President under subsection (a), the State shall be deemed admitted into the Union as provided in section 101.
					BDescription of Washington, D.C. Territory
				111.Territories and boundaries of Washington, D.C
 (a)In generalExcept as provided in subsection (b), the State shall consist of all of the territory of the District of Columbia as of the date of the enactment of this Act, subject to the results of the technical survey conducted under subsection (c).
 (b)Exclusion of portion of District of Columbia remaining as national capitalThe territory of the State shall not include the area described in section 112, which shall remain as the District of Columbia for purposes of serving as the seat of the Government of the United States.
 (c)Technical surveyNot later than 180 days after the date of the enactment of this Act, the President (in consultation with the Chair of the National Capital Planning Commission) shall conduct a technical survey of the metes and bounds of the District of Columbia and of the territory described in section 112(b).
					112.Description of District of Columbia after admission of State
 (a)In generalSubject to subsection (c), after the admission of the State into the Union, the District of Columbia shall consist of the property described in subsection (b) and shall include the principal Federal monuments, the White House, the Capitol Building, the United States Supreme Court Building, and the Federal executive, legislative, and judicial office buildings located adjacent to the Mall and the Capitol Building (as such terms are used in section 8501(a) of title 40, United States Code).
 (b)Specific description of metes and boundsAfter the admission of the State into the Union, the specific metes and bounds of the District of Columbia shall be as follows: Beginning at the intersection of the southern right-of-way of F Street NE and the eastern right-of-way of 2nd Street NE—
 (1)thence south along said eastern right-of-way of 2nd Street NE to the eastern right-of-way of 2nd Street SE;
 (2)thence south along said eastern right-of-way of 2nd Street SE to its intersection with the northern property boundary of the property designated as Square 760 Lot 803;
 (3)thence east along said northern property boundary of Square 760 Lot 803 to its intersection with the western right-of-way of 3rd Street SE;
 (4)thence south along said western right-of-way of 3rd Street SE to its intersection with the northern right-of-way of Independence Avenue SE;
 (5)thence west along said northern right-of-way of Independence Avenue SE to its intersection with the eastern right-of-way of 2nd Street SE;
 (6)thence south along said eastern right-of way of 2nd Street SE to its intersection with the southern right-of-way of C Street SE;
 (7)thence west along said southern right-of-way of C Street SE to its intersection with the eastern right-of-way of 1st Street SE;
 (8)thence south along said eastern right-of-way of 1st Street SE to its intersection with the southern right-of-way of D Street SE;
 (9)thence west along said southern right-of-way of D Street SE to its intersection with the western right-of-way of South Capitol Street;
 (10)thence south along said western right-of-way of South Capitol Street to its intersection with the southwestern right-of-way of the northwest-bound lanes of Canal Street SE;
 (11)thence southeast along said southwestern right-of-way of the northwest-bound lanes of Canal Street SE to its intersection with the southern right-of-way of E Street SE;
 (12)thence east along said southern right-of-way of said E Street SE to its intersection with the western right-of-way of 1st Street SE;
 (13)thence south along said western right-of-way of 1st Street SE to its intersection with the southernmost corner of the property designated as Square 736S Lot 801.
 (14)thence west along a line extended due west from said corner of said property designated as Square 736S Lot 801 to its intersection with the southwestern right-of-way of New Jersey Avenue SE;
 (15)thence southeast along said southwestern right-of-way of New Jersey Avenue SE to its intersection with the northwestern right-of-way of Virginia Avenue SE;
 (16)thence northwest along said northwestern right-of-way of Virginia Avenue SE to its intersection with the eastern right-of-way of South Capitol Street;
 (17)thence north along said eastern right-of-way of South Capitol Street to its intersection with the southern right-of-way of E Street SE;
 (18)thence west along a line extending westward said southern right-of-way of E Street SE to its intersection with the western right-of-way of South Capitol Street;
 (19)thence north along said western right-of-way of South Capitol Street to its intersection with the southwestern right-of-way of Washington Avenue SW;
 (20)thence northwest along said southwestern right-of-way of Washington Avenue SW to its intersection with the southeastern boundary of the property designated as Square 640 Lot 70;
 (21)thence clockwise around said boundary of said property designated as Square 640 Lot 70 to its northernmost point;
 (22)thence generally northeast along a line extending the boundary of said property designated as Square 640 Lot 70 northeast to its intersection with the southwestern right-of-way of Washington Avenue SW;
 (23)thence northwest along said southwestern right-of-way of Washington Avenue SW to its intersection with a line extending northward the western boundary of the property designated as Square 582 Lot 49;
 (24)thence south along said line extending northward the western boundary of said property designated as Square 582 Lot 49 to the northwestern corner of said property designated as Square 582 Lot 49;
 (25)thence clockwise along the boundary of said property designated as Square 582 Lot 49 to its southwestern corner;
 (26)thence west along a line extended west from said southwestern corner of said property designated as Square 582 Lot 49 to its intersection with the western right-of-way of 2nd Street SW;
 (27)thence south along said western right-of-way of 2nd Street SW to its intersection with the southwestern right-of-way of Virginia Avenue SW;
 (28)thence northwest along said southwestern right-of-way of Virginia Avenue SW to its intersection with the western right-of-way of 3rd Street SW;
 (29)thence north along said western right-of-way of 3rd Street SW to its intersection with the northern right-of-way of D Street SW;
 (30)thence west along said northern right-of-way of D Street SW to its intersection with the eastern right-of-way of 4th Street SW;
 (31)thence north along said eastern right-of-way of 4th Street SW to its intersection with the northern right-of-way of C Street SW;
 (32)thence west along said northern right-of-way of C Street SW to its intersection with the eastern right-of-way of 6th Street SW;
 (33)thence north along said eastern right-of-way of 6th Street SW to its intersection with the northern right-of-way of Independence Avenue SW;
 (34)thence west along said northern right-of-way of Independence Avenue SW to its intersection with the western right-of-way of 12th Street SW;
 (35)thence south along said western right-of-way of 12th Street SW to its intersection with the northern right-of-way of D Street SW;
 (36)thence west along said northern right-of-way of D Street SW to its intersection with the western right-of-way of 14th Street SW;
 (37)thence south along said western right-of-way of 14th Street SW to its end at the southeastern corner of the property designated as Square 231 Lot 802;
 (38)thence northwest along the southwest boundary of said property designated as Square 231 Lot 802 to its first intersection with a corner of the property designated as Federal Reservation 2;
 (39)thence southwest along the boundary of said property designated as Federal Reservation 2 to its southernmost point;
 (40)thence southwest and west along the northwestern edge of pavement of the southbound lanes of 14th Street SW to the point where said southbound lanes of 14th Street SW merge with the southbound lanes of Interstate 395;
 (41)thence continuing southwest along the northwestern edge of pavement of the southbound lanes of Interstate 395 to its intersection with the eastern shore of the Potomac River;
 (42)thence generally northwest along said eastern shore of the Potomac River to its intersection with a line extending westward the northern boundary of the property designated as Square 12 Lot 806;
 (43)thence east along said line extending westward the northern boundary of the property designated as Square 12 Lot 806 to the northern property boundary of the property designated as Square 12 Lot 806, and continuing east along said northern boundary of said property designated as Square 12 Lot 806 to its northeast corner;
 (44)thence east along a line extending east from said property designated as Square 12 Lot 806 to its intersection with the western boundary of the property designated as Square 33 Lot 87;
 (45)thence south along said western boundary of the property designated as Square 33 Lot 87 to its intersection with the northwest corner of the property designated as Square 33 Lot 88;
 (46)thence counter-clockwise around the boundary of said property designated as Square 33 Lot 88 to its southeast corner, which it shares with the property designated as Square 33 Lot 87;
 (47)thence east along the southern boundary of said property designated as Square 33 Lot 87 to its southeast corner;
 (48)thence south along a line running due south from said southeast corner of the property designated as Square 33 Lot 87 to its intersection with the southern edge of pavement of E Street NW;
 (49)thence east along said southern edge of pavement E Street NW to its intersection with the western right-of-way of 18th Street NW;
 (50)thence south along said western right-of-way of 18th Street NW to its intersection with the southwestern right-of-way of Virginia Avenue NW;
 (51)thence southeast along said southwestern right-of-way of Virginia Avenue NW to its intersection with the northern right-of-way of Constitution Avenue NW;
 (52)thence continuing southeast along a line extending the southwestern right-of-way of Virginia Avenue NW to its intersection with the southern right-of-way of Constitution Avenue NW;
 (53)thence east along said southern right-of-way of Constitution Avenue NW to its intersection with the eastern right-of-way of 17th Street NW;
 (54)thence north along said eastern right-of-way of 17th Street NW to its intersection with the southern right-of-way of H Street NW;
 (55)thence east along said southern right-of-way of H Street NW to its intersection with the northwest corner of the property designated as Square 221 Lot 35;
 (56)thence counter-clockwise around the boundary of said property designated as Square 221 Lot 35 to its southeast corner, which is along the boundary of the property designated as Square 221 Lot 37;
 (57)thence counter-clockwise around the boundary of said property designated as Square 221 Lot 37 to its southwest corner, which it shares with the property designated as Square 221 Lot 818;
 (58)thence south along the boundary of said property designated as Square 221 Lot 818 to its southwest corner, which it shares with the property designated as Square 221 Lot 809;
 (59)thence south along the boundary of said property designated as Square 221 Lot 809 to its southwest corner, which it shares with the property designated as Square 221 Lot 800;
 (60)thence counter-clockwise along the boundary of said property designated as Square 221 Lot 800 to its southwest corner, which it shares with the property designated as Square 221 Lot 810;
 (61)thence counter-clockwise along the boundary of said property designated as Square 221 Lot 810 to its southwest corner, which is along the northern right-of-way of Pennsylvania Avenue NW;
 (62)thence east along said northern right-of-way of Pennsylvania Avenue NW to its intersection with the western right-of-way of 15th Street NW;
 (63)thence south along said western right-of-way of 15th Street NW to its intersection with a line extending northwest from the southern right-of-way of the portion of Pennsylvania Avenue NW north of Pershing Square;
 (64)thence southeast along said line extending the southern right-of-way of Pennsylvania Avenue NW to the southern right-of-way of Pennsylvania Avenue NW and continuing southeast along said southern right-of-way of Pennsylvania Avenue NW to its intersection with the western right-of-way of 14th Street NW;
 (65)thence south along said western right-of-way of 14th Street NW to its intersection with a line extending west from the southern right-of-way of D Street NW;
 (66)thence east along said line extending west from the southern right-of-way of D Street NW to the southern right-of-way of D Street NW, and continuing east along said southern right-of-way of D Street NW to its intersection with the eastern right-of-way of 13½ Street NW;
 (67)thence north along said eastern right-of-way of 13½ Street NW to its intersection with the southern right-of-way of Pennsylvania Avenue NW;
 (68)thence east and southeast along said southern right-of-way of Pennsylvania Avenue NW to its intersection with the western right-of-way of 12th Street NW;
 (69)thence south along said western right-of-way of 12th Street NW to its intersection with a line extending to the west the southern boundary of the property designated as Square 324 Lot 809;
 (70)thence east along said line to the southwest corner of said property designated as Square 324 Lot 809, and continuing northeast along the southern boundary of said property designated as Square 324 Lot 809 to its eastern corner, which it shares with the property designated as Square 323 Lot 802;
 (71)thence east along the southern boundary of said property designated as Square 323 Lot 802 to its southeast corner, which it shares with the property designated as Square 324 Lot 808;
 (72)thence counter-clockwise around the boundary of said property designated as Square 324 Lot 808 to its northeastern corner along the southern right-of-way of Pennsylvania Avenue NW;
 (73)thence southeast along said southern right-of-way of Pennsylvania Avenue NW to its intersection with the eastern right-of-way of 4th Street NW;
 (74)thence north along a line extending north from said eastern right-of-way of 4th Street NW to its intersection with a line extending west from the southern right-of-way of C Street NW;
 (75)thence east along said line extending west from the southern right-of-way of C Street NW to the southern right-of-way of C Street NW, and continuing east along said southern right-of-way of C Street NW to its intersection with the eastern right-of-way of 3rd Street NW;
 (76)thence north along said eastern right-of-way of 3rd Street NW to its intersection with the southern right-of-way of D Street NW;
 (77)thence east along said southern right-of-way of D Street NW to its intersection with the western right-of-way of 1st Street NW;
 (78)thence south along said western right-of-way of 1st Street NW to its intersection with the northern right-of-way of C Street NW;
 (79)thence west along said northern right-of-way of C Street NW to its intersection with the western right-of-way of 2nd Street NW;
 (80)thence south along said western right-of-way of 2nd Street NW to its intersection with the northern right-of-way of Constitution Avenue NW;
 (81)thence east along said northern right-of-way of Constitution Avenue NW to its intersection with the northwestern right-of-way of Louisiana Avenue NW;
 (82)thence northeast along said northwestern right-of-way of Louisiana Avenue NW to its intersection with the southwestern right-of-way of New Jersey Avenue NW;
 (83)thence northwest along said southwestern right-of-way of New Jersey Avenue NW to its intersection with the northern right-of-way of D Street NW;
 (84)thence east along said northern right-of-way of D Street NW to its intersection with the northwestern right-of-way of Louisiana Avenue NW;
 (85)thence northeast along said northwestern right-of-way of Louisiana Avenue NW to its intersection with the western right-of-way of North Capitol Street;
 (86)thence north along said western right-of-way of North Capitol Street to its intersection with the southwestern right-of-way of Massachusetts Avenue NW;
 (87)thence southeast along said southwestern right-of-way of Massachusetts Avenue NW to the southwestern right-of-way of Massachusetts Avenue NE;
 (88)thence southeast along said southwestern right-of-way of Massachusetts Avenue NE to the southwestern right-of-way of Columbus Circle NE;
 (89)thence counter-clockwise along said southwestern, then southern, southeastern, and eastern right-of-way of Columbus Circle NE to its intersection with the southern right-of way of F Street NE; and
 (90)thence east along said southern right-of-way of F Street NE to the point of beginning. (c)Exclusion of District Building (1)ExclusionNotwithstanding any other provision of this section, the District of Columbia shall not be considered to include the District Building after the admission of the State into the Union.
 (2)District Building definedIn paragraph (1), the term District Building means the John A. Wilson Building described and designated under section 601(a) of the Omnibus Spending Reduction Act of 1993 (sec. 10–1301(a), D.C. Official Code).
						113.Continuation of title to lands and property
					(a)Continuation of title to lands of District of Columbia
 (1)In generalThe State and its political subdivisions shall have and retain title to, or jurisdiction over, for purposes of administration and maintenance, all property, real and personal, with respect to which title or jurisdiction for purposes of administration and maintenance is held by the District of Columbia on the day before the State is admitted into the Union.
 (2)Conveyance of interest in certain bridges and tunnelsOn the day before the State is admitted into the Union, the District of Columbia shall convey to the United States any and all interest of the District of Columbia in any bridge or tunnel that will connect the Commonwealth of Virginia with the District of Columbia after the admission of the State into the Union.
 (b)Continuation of Federal title to property in StateThe United States shall have and retain title to, or jurisdiction over, for purposes of administration and maintenance, all property in the State with respect to which the United States holds title or jurisdiction on the day before the State is admitted into the Union.
					CGeneral Provisions Relating to Laws of Washington, D.C.
 121.Limitation on authority of State to tax Federal propertyThe State may not impose any taxes upon any lands or other property owned or acquired by the United States, except to the extent as Congress may permit.
				122.Effect of admission of State on current laws
 (a)Legislative power of StateThe legislative power of the State shall extend to all rightful subjects of legislation within the State, consistent with the Constitution of the United States (including the restrictions and limitations imposed upon the States by article I, section 10) and subject to the provisions of this Act.
 (b)Treatment of Federal lawsTo the extent that any law of the United States applies to the States generally, the law shall have the same force and effect within the State as elsewhere in the United States, except as such law may otherwise provide.
					123.Continuation of judicial proceedings
					(a)Pending proceedings
 (1)In generalNo writ, action, indictment, cause, or proceeding pending in any court of the District of Columbia or in the United States District Court for the District of Columbia shall abate by reason of the admission of the State into the Union, but shall be transferred and shall proceed within such appropriate State courts as shall be established under the State Constitution, or shall continue in the United States District Court for the District of Columbia, as the nature of the case may require.
 (2)Succession of courtsThe appropriate courts of the State shall be the successors of the courts of the District of Columbia as to all cases arising within the limits embraced within the jurisdiction of such courts, with full power to proceed with such cases, and award mesne or final process therein, and all files, records, indictments, and proceedings relating to any such writ, action, indictment, cause, or proceeding shall be transferred to such appropriate State courts and shall be proceeded with therein in due course of law.
 (b)Unfiled proceedings based on actions prior to admissionAll civil causes of action and all criminal offenses which shall have arisen or been committed prior to the admission of the State into the Union, but as to which no writ, action, indictment, or proceeding shall be pending at the date of such admission, shall be subject to prosecution in the appropriate State courts or in the United States District Court for the District of Columbia in like manner, to the same extent, and with like right of appellate review, as if the State had been admitted and such State courts had been established prior to the accrual of such causes of action or the commission of such offenses.
					(c)Maintenance of rights to and jurisdiction over appeals
 (1)Cases decided prior to admissionParties shall have the same rights of appeal from and appellate review of final decisions of the United States District Court for the District of Columbia or the District of Columbia Court of Appeals in any case finally decided prior to the admission of the State into the Union, whether or not an appeal therefrom shall have been perfected prior to such admission. The United States Court of Appeals for the District of Columbia Circuit and the Supreme Court of the United States shall have the same jurisdiction in such cases as by law provided prior to the admission of the State into the Union.
 (2)Cases decided after admissionParties shall have the same rights of appeal from and appellate review of all orders, judgments, and decrees of the United States District Court for the District of Columbia and of the highest court of the State, as successor to the District of Columbia Court of Appeals, in any case pending at the time of admission of the State into the Union, and the United States Court of Appeals for the District of Columbia Circuit and the Supreme Court of the United States shall have the same jurisdiction therein, as by law provided in any case arising subsequent to the admission of the State into the Union.
 (3)Issuance of subsequent mandatesAny mandate issued subsequent to the admission of the State shall be to the United States District Court for the District of Columbia or a court of the State, as appropriate.
 (d)Conforming amendments relating to Federal courtsEffective upon the admission of the State into the Union— (1)section 41 of title 28, United States Code, is amended in the second column by inserting , Washington, Douglass Commonwealth after District of Columbia; and
 (2)the first paragraph of section 88 of title 28, United States Code, is amended to read as follows: The District of Columbia and the State of Washington, Douglass Commonwealth comprise one judicial district.. 124.United States nationalityNo provision of this Act shall operate to confer United States nationality, to terminate nationality lawfully acquired, or to restore nationality terminated or lost under any law of the United States or under any treaty to which the United States is or was a party.
				IIResponsibilities and Interests of Federal Government
 201.Continuation of revised District of Columbia as seat of Federal GovernmentAfter the admission of the State into the Union, the seat of the Government of the United States shall be the District of Columbia as described in section 112.
			202.Treatment of military lands
				(a)Reservation of Federal authority
 (1)In generalSubject to paragraph (2) and subsection (b) and notwithstanding the admission of the State into the Union, authority is reserved in the United States for the exercise by Congress of the power of exclusive legislation in all cases whatsoever over such tracts or parcels of land located within the State that, immediately prior to the admission of the State, are controlled or owned by the United States and held for defense or Coast Guard purposes.
 (2)Limitation on authorityThe power of exclusive legislation described in paragraph (1) shall vest and remain in the United States only so long as the particular tract or parcel of land involved is controlled or owned by the United States and used for defense or Coast Guard purposes.
					(b)Authority of State
 (1)In generalThe reservation of authority in the United States for the exercise by the Congress of the United States of the power of exclusive legislation over military lands under subsection (a) shall not operate to prevent such lands from being a part of the State, or to prevent the State from exercising over or upon such lands, concurrently with the United States, any jurisdiction which it would have in the absence of such reservation of authority and which is consistent with the laws hereafter enacted by Congress pursuant to such reservation of authority.
 (2)Service of processThe State shall have the right to serve civil or criminal process within such tracts or parcels of land in which the authority of the United States is reserved under subsection (a) in suits or prosecutions for or on account of rights acquired, obligations incurred, or crimes committed within the State but outside of such tracts or parcels of land.
					203.Waiver of claims to Federal lands and property
 (a)In generalAs a compact with the United States, the State and its people disclaim all right and title to any lands or other property not granted or confirmed to the State or its political subdivisions by or under the authority of this Act, the right or title to which is held by the United States or subject to disposition by the United States.
				(b)Effect on claims against United States
 (1)In generalNothing contained in this Act shall recognize, deny, enlarge, impair, or otherwise affect any claim against the United States, and any such claim shall be governed by applicable laws of the United States.
 (2)Rule of constructionNothing in this Act is intended or shall be construed as a finding, interpretation, or construction by the Congress that any applicable law authorizes, establishes, recognizes, or confirms the validity or invalidity of any claim referred to in paragraph (1), and the determination of the applicability or effect of any law to any such claim shall be unaffected by anything in this Act.
					204.Permitting individuals residing in new seat of government to vote in Federal elections in State of
			 most recent domicile
				(a)Requirement for states To permit individuals To vote by absentee ballot
 (1)In generalEach State shall— (A)permit absent District of Columbia voters to use absentee registration procedures and to vote by absentee ballot in general, special, primary, and runoff elections for Federal office; and
 (B)accept and process, with respect to any general, special, primary, or runoff election for Federal office, any otherwise valid voter registration application from an absent District of Columbia voter, if the application is received by the appropriate State election official not less than 30 days before the election.
 (2)Absent District of Columbia voter definedIn this section, the term absent District of Columbia voter means, with respect to a State, a person who resides in the District of Columbia after the admission of the State of Washington, D.C. into the Union and is qualified to vote in the State (or who would be qualified to vote in the State but for residing in the District of Columbia), but only if the State is the last place in which the person was domiciled before residing in the District of Columbia.
 (3)State definedIn this section, the term State means each of the several States, including the State of Washington, D.C. (b)Recommendations to States To maximize access to polls by absent District of Columbia votersTo afford maximum access to the polls by absent District of Columbia voters, it is the sense of Congress that the States should—
 (1)waive registration requirements for absent District of Columbia voters who, by reason of residence in the District of Columbia, do not have an opportunity to register;
 (2)expedite processing of balloting materials with respect to such individuals; and (3)assure that absentee ballots are mailed to such individuals at the earliest opportunity.
 (c)EnforcementThe Attorney General may bring a civil action in appropriate district court of the United States for such declaratory or injunctive relief as may be necessary to carry out this section.
 (d)Effect on certain other lawsThe exercise of any right under this section shall not affect, for purposes of any Federal, State, or local tax, the residence or domicile of a person exercising such right.
 (e)Effective dateThis section shall take effect upon the date of the admission of the State of Washington, D.C. into the Union, and shall apply with respect to elections for Federal office taking place on or after such date.
				205.Repeal of law providing for participation of District of Columbia in election of President and
			 Vice-President
 (a)In generalChapter 1 of title 3, United States Code, is amended— (1)by striking section 21; and
 (2)in the table of sections, by striking the item relating to section 21. (b)Effective dateThe amendments made by subsection (a) shall take effect upon the date of the admission of the State into the Union, and shall apply to any election of the President and Vice-President of the United States taking place on or after such date.
				206.Expedited procedures for consideration of constitutional amendment repealing 23rd Amendment
 (a)Joint resolution describedIn this section, the term joint resolution means a joint resolution— (1)entitled A joint resolution proposing an amendment to the Constitution of the United States to repeal the 23rd article of amendment; and
 (2)the matter after the resolving clause of which consists solely of text to amend the Constitution of the United States to repeal the 23rd article of amendment to the Constitution.
					(b)Expedited consideration in House of Representatives
 (1)Placement on calendarUpon introduction in the House of Representatives, the joint resolution shall be placed immediately on the appropriate calendar.
					(2)Proceeding to consideration
 (A)In generalIt shall be in order, not later than 30 legislative days after the date the joint resolution is introduced in the House of Representatives, to move to proceed to consider the joint resolution in the House of Representatives.
 (B)ProcedureFor a motion to proceed to consider the joint resolution— (i)all points of order against the motion are waived;
 (ii)such a motion shall not be in order after the House of Representatives has disposed of a motion to proceed on the joint resolution;
 (iii)the previous question shall be considered as ordered on the motion to its adoption without intervening motion;
 (iv)the motion shall not be debatable; and (v)a motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (3)ConsiderationWhen the House of Representatives proceeds to consideration of the joint resolution— (A)the joint resolution shall be considered as read;
 (B)all points of order against the joint resolution and against its consideration are waived; (C)the previous question shall be considered as ordered on the joint resolution to its passage without intervening motion except 10 hours of debate equally divided and controlled by the proponent and an opponent;
 (D)an amendment to the joint resolution shall not be in order; and (E)a motion to reconsider the vote on passage of the joint resolution shall not be in order.
						(c)Expedited consideration in Senate
 (1)Placement on calendarUpon introduction in the Senate, the joint resolution shall be placed immediately on the calendar. (2)Proceeding to consideration (A)In generalNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order, not later than 30 legislative days after the date the joint resolution is introduced in the Senate (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the joint resolution.
 (B)ProcedureFor a motion to proceed to the consideration of the joint resolution— (i)all points of order against the motion are waived;
 (ii)the motion is not debatable; (iii)the motion is not subject to a motion to postpone;
 (iv)a motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order; and
 (v)if the motion is agreed to, the joint resolution shall remain the unfinished business until disposed of.
							(3)Floor consideration
 (A)In generalIf the Senate proceeds to consideration of the joint resolution— (i)all points of order against the joint resolution (and against consideration of the joint resolution) are waived;
 (ii)consideration of the joint resolution, and all debatable motions and appeals in connection therewith, shall be limited to not more than 30 hours, which shall be divided equally between the majority and minority leaders or their designees;
 (iii)a motion further to limit debate is in order and not debatable; (iv)an amendment to, a motion to postpone, or a motion to commit the joint resolution is not in order; and
 (v)a motion to proceed to the consideration of other business is not in order. (B)Vote on passageIn the Senate the vote on passage shall occur immediately following the conclusion of the consideration of the joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate.
 (C)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of this subsection or the rules of the Senate, as the case may be, to the procedure relating to the joint resolution shall be decided without debate.
						(d)Rules relating to Senate and House of Representatives
 (1)Coordination with action by other HouseIf, before the passage by one House of the joint resolution of that House, that House receives from the other House the joint resolution—
 (A)the joint resolution of the other House shall not be referred to a committee; and (B)with respect to the joint resolution of the House receiving the resolution—
 (i)the procedure in that House shall be the same as if no joint resolution had been received from the other House; and
 (ii)the vote on passage shall be on the joint resolution of the other House. (2)Treatment of joint resolution of other HouseIf one House fails to introduce or consider the joint resolution under this section, the joint resolution of the other House shall be entitled to expedited floor procedures under this section.
 (3)Treatment of companion measuresIf, following passage of the joint resolution in the Senate, the Senate receives the companion measure from the House of Representatives, the companion measure shall not be debatable.
 (4)VetoesIf the President vetoes the joint resolution, consideration of a veto message in the Senate under this section shall be not more than 10 hours equally divided between the majority and minority leaders or their designees.
 (e)Rules of House of Representatives and SenateThis section is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of the joint resolution, and supersede other rules only to the extent that it is inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
					IIIGeneral Provisions
 301.General definitionsIn this Act, the following definitions shall apply: (1)The term Council means the Council of the District of Columbia.
 (2)The term Governor means the Governor of the State of Washington, D.C. (3)The term Mayor means the Mayor of the District of Columbia.
 (4)Except as otherwise provided, the term State means the State of Washington, D.C. (5)The term State Constitution means the proposed Constitution of the State of Washington, D.C., as approved by the Council of the District of Columbia on October 18, 2016, pursuant to the Constitution and Boundaries for the State of Washington, D.C. Approval Resolution of 2016 (D.C. Resolution R21–621), and ratified by District of Columbia voters in Advisory Referendum B approved on November 8, 2016, and certified by the District of Columbia Board of Elections on November 18, 2016.
 (6)The term Washington, D.C. means Washington, Douglass Commonwealth. 302.Certification of enactment by PresidentNot more than 60 days after the date of enactment of this Act, the President shall certify such enactment to the Mayor of the District of Columbia.